PER CURIAM.
The order revoking probation, which is under review by this appeal, is affirmed with one modification, to wit: the finding in the revocation order that the appellant failed to report to his probation officer is stricken as it does not conform to the trial court’s oral pronouncement at the conclusion of the probation hearing. In all other respects, however, the order revoking probation is affirmed as the appellant’s motion to suppress was properly denied by the trial court. Council v. State, 442 So.2d 1072 (Fla. 3d DCA 1983).
Affirmed as modified.